MEMORANDUM **
We have previously held that the applicable statute of limitations for § 1983 actions brought in Idaho is governed by Idaho Code § 5-219(4), which provides for a limitations period of two years from the date the cause of action accrues. Hallstrom v. Garden City, 991 F.2d 1473, 1476 *590(1993). Because Roell brought this claim well after the limitations period had run, his action is time-barred. Neither the Supreme Court’s decision in Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985), nor its reconsideration of this issue in Owens v. Okure, 488 U.S. 235, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989), provides support for Roell’s claim that Idaho’s residual catch-all limitations provision applies. “Courts should resort to residual statute of limitations only where state law provides multiple statutes of limitations for personal injury and the residual one embraces, either explicitly or by judicial construction, unspecified personal injury actions.” Owens, 488 U.S. at 250 n. 12, 109 S.Ct. 573 (emphasis added). Idaho’s catch-all statute does not satisfy this latter requirement.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.